                 Case 21-50205-KBO   Doc 1-2   Filed 03/02/21   Page 1 of 8




                                     Exhibit B




DOCS_LA:336252.1 57095/002
                         Case 21-50205-KBO                     Doc 1-2        Filed 03/02/21          Page 2 of 8


                       A                             B            C            D            E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                 Check                   Transfer      Invoice                     Associated
             Vendor Name                      Transfer Date              Transfer Type                           Invoice Date
 5                                                              Number                   Amount       Number                    Invoice Amount
 6 CANADIAN NATIONAL RAILWAY                     07/05/19     2000095876     Wire      $ 112,170.38   5100600481   05/19/19      $     7,616.39
 7                                                                                                    5100600476   05/21/19      $     5,847.65
 8                                                                                                    5100600485   05/21/19      $     2,904.69
 9                                                                                                    5100600487   05/21/19      $     2,904.69
10                                                                                                    5100600494   05/21/19      $     2,904.69
11                                                                                                    5100600495   05/21/19      $     2,904.69
12                                                                                                    5100600496   05/21/19      $     2,904.69
13                                                                                                    5100600497   05/21/19      $     2,904.69
14                                                                                                    5100600498   05/21/19      $     2,904.69
15                                                                                                    5100600499   05/21/19      $     2,904.69
16                                                                                                    5100600667   05/21/19      $     2,904.69
17                                                                                                    5100601324   05/22/19      $     2,904.69
18                                                                                                    5100601325   05/22/19      $     2,904.69
19                                                                                                    5100601326   05/22/19      $     2,904.69
20                                                                                                    5100601328   05/22/19      $     2,904.69
21                                                                                                    5100601329   05/22/19      $     2,904.69
22                                                                                                    5100601330   05/22/19      $     2,904.69
23                                                                                                    5100601331   05/22/19      $     2,904.69
24                                                                                                    5100601332   05/23/19      $     2,904.69
25                                                                                                    5100601333   05/23/19      $     9,489.12
26                                                                                                    5100601334   05/23/19      $     9,489.12
27                                                                                                    5100601335   05/23/19      $     2,904.69
28                                                                                                    1900042339   05/24/19      $        75.00
29                                                                                                    5100601350   05/24/19      $     9,489.12
30                                                                                                    5100601351   05/24/19      $     9,489.12
31                                                                                                    5100601352   05/24/19      $     8,390.44
32                                                                                                                               $ 112,170.38
33
34 CANADIAN NATIONAL RAILWAY                     07/11/19     2000095974     Wire      $ 255,466.08   5100601444   05/25/19     $     2,904.69
35                                                                                                    5100601445   05/25/19     $     2,904.69
36                                                                                                    5100601446   05/25/19     $    11,740.21
37                                                                                                    5100601448   05/25/19     $     2,904.69
38                                                                                                    5100601449   05/25/19     $     2,904.69
39                                                                                                    5100601451   05/25/19     $     2,904.69
40                                                                                                    5100601452   05/25/19     $     2,904.69
41                                                                                                    5100601442   05/26/19     $    11,222.67
42                                                                                                    5100601443   05/27/19     $    11,222.67
43                                                                                                    5100601778   05/28/19     $     2,904.69
44                                                                                                    5100601779   05/28/19     $     2,904.69
45                                                                                                    5100601780   05/28/19     $     2,904.69
46                                                                                                    5100601781   05/28/19     $     2,904.69
47                                                                                                    5100603715   05/28/19     $     5,847.65
48                                                                                                    5100602030   05/30/19     $     2,904.69
49                                                                                                    5100602393   05/31/19     $     5,847.65
50                                                                                                    5100602474   05/31/19     $    11,373.41
51                                                                                                    5100602498   05/31/19     $     8,390.44
52                                                                                                    5100602499   05/31/19     $    11,059.64
53                                                                                                    1900042355   06/01/19     $       900.00
54                                                                                                    1900042356   06/01/19     $       400.00
55                                                                                                    5100603216   06/01/19     $     8,390.44
56                                                                                                    5100603217   06/01/19     $     7,616.39
57                                                                                                    5100603218   06/02/19     $    10,172.46
58                                                                                                    5100603219   06/02/19     $    11,397.14
59                                                                                                    5100603220   06/02/19     $    11,373.41
60                                                                                                    5100604378   06/04/19     $     5,852.54
61                                                                                                    1900042416   06/06/19     $       100.00
62                                                                                                    1900042418   06/06/19     $       100.00
63                                                                                                    1900042419   06/06/19     $       100.00
64                                                                                                    5100604513   06/07/19     $     2,911.98
65                                                                                                    5100604514   06/07/19     $     2,911.98
66                                                                                                    5100604515   06/07/19     $     2,911.98
67                                                                                                    5100604516   06/07/19     $     2,911.98
68                                                                                                    5100604517   06/07/19     $     2,911.98
69                                                                                                    5100604521   06/07/19     $     8,404.01
70                                                                                                    5100604495   06/10/19     $     2,911.98
71                                                                                                    5100604496   06/10/19     $     2,911.98
                         Case 21-50205-KBO                     Doc 1-2         Filed 03/02/21             Page 3 of 8


                       A                             B            C             D               E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                Check                        Transfer      Invoice                     Associated
              Vendor Name                     Transfer Date                Transfer Type                             Invoice Date
  5                                                            Number                        Amount       Number                    Invoice Amount
 72                                                                                                       5100604497   06/10/19      $     2,911.98
 73                                                                                                       5100604498   06/10/19      $     2,911.98
 74                                                                                                       5100604500   06/10/19      $     2,911.98
 75                                                                                                       5100604501   06/10/19      $     2,911.98
 76                                                                                                       5100604502   06/10/19      $     2,911.98
 77                                                                                                       5100604503   06/10/19      $     2,911.98
 78                                                                                                       5100604504   06/10/19      $     2,911.98
 79                                                                                                       5100604506   06/10/19      $     2,911.98
 80                                                                                                       5100604507   06/10/19      $     2,911.98
 81                                                                                                       5100604511   06/10/19      $     2,911.98
 82                                                                                                       5100604489   06/11/19      $     2,911.98
 83                                                                                                       5100604491   06/11/19      $     2,911.98
 84                                                                                                       5100604492   06/11/19      $     2,911.98
 85                                                                                                       5100604494   06/11/19      $     2,911.98
 86                                                                                                       5100605880   06/12/19      $     7,629.26
 87                                                                                                       5100605881   06/12/19      $     2,911.98
 88                                                                                                       5100605882   06/12/19      $     2,911.98
 89                                                                                                       5100605884   06/12/19      $     2,911.98
 90                                                                                                       5100605885   06/12/19      $     2,911.98
 91                                                                                                       1900042541   06/15/19      $     1,575.00
 92                                                                                                                                  $ 255,466.08
 93
 94 CANADIAN NATIONAL RAILWAY                    07/19/19     2000096064       Wire        $ 200,072.73   5100605887   06/12/19     $     2,911.98
 95                                                                                                       5100605871   06/13/19     $    11,775.22
 96                                                                                                       5100605872   06/13/19     $     2,911.98
 97                                                                                                       5100605873   06/13/19     $     2,911.98
 98                                                                                                       5100605874   06/13/19     $     2,911.98
 99                                                                                                       5100605875   06/13/19     $     2,911.98
100                                                                                                       5100605876   06/13/19     $     2,911.98
101                                                                                                       5100605877   06/13/19     $     2,911.98
102                                                                                                       5100605878   06/13/19     $     2,911.98
103                                                                                                       5100605879   06/13/19     $     2,911.98
104                                                                                                       5100606332   06/14/19     $     8,404.01
105                                                                                                       5100606336   06/14/19     $     2,911.98
106                                                                                                       5100606364   06/14/19     $     2,911.98
107                                                                                                       5100606365   06/14/19     $     2,911.98
108                                                                                                       5100606367   06/14/19     $     2,911.98
109                                                                                                       5100606368   06/14/19     $     2,911.98
110                                                                                                       5100606369   06/14/19     $     2,911.98
111                                                                                                       1900042542   06/15/19     $     1,690.00
112                                                                                                       5100608918   06/15/19     $     5,852.54
113                                                                                                       5100606370   06/16/19     $    11,084.61
114                                                                                                       5100606327   06/18/19     $     2,911.98
115                                                                                                       5100606328   06/18/19     $     2,911.98
116                                                                                                       5100606329   06/18/19     $     2,911.98
117                                                                                                       5100606330   06/18/19     $     2,911.98
118                                                                                                       5100606331   06/18/19     $     2,911.98
119                                                                                                       5100606371   06/18/19     $     2,911.98
120                                                                                                       5100606373   06/18/19     $     2,911.98
121                                                                                                       5100606374   06/18/19     $     2,911.98
122                                                                                                       5100606376   06/18/19     $     2,911.98
123                                                                                                       5100606377   06/18/19     $     2,911.98
124                                                                                                       5100606378   06/18/19     $     2,911.98
125                                                                                                       5100606379   06/18/19     $     2,911.98
126                                                                                                       5100606303   06/19/19     $     2,911.98
127                                                                                                       5100606315   06/19/19     $     2,911.98
128                                                                                                       5100606316   06/19/19     $     2,911.98
129                                                                                                       5100606317   06/19/19     $     2,911.98
130                                                                                                       5100606321   06/19/19     $     2,911.98
131                                                                                                       5100606322   06/19/19     $     2,911.98
132                                                                                                       5100606325   06/19/19     $     2,911.98
133                                                                                                       5100606372   06/19/19     $     2,911.98
134                                                                                                       5100606380   06/19/19     $     2,911.98
135                                                                                                       5100608924   06/19/19     $     5,852.54
136                                                                                                       1900042604   06/20/19     $    10,725.00
137                                                                                                       1900042605   06/21/19     $       750.00
                         Case 21-50205-KBO                     Doc 1-2         Filed 03/02/21             Page 4 of 8


                       A                             B            C             D               E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                Check                        Transfer      Invoice                     Associated
              Vendor Name                     Transfer Date                Transfer Type                             Invoice Date
 5                                                             Number                        Amount       Number                    Invoice Amount
138                                                                                                       1900042606   06/21/19      $       910.00
139                                                                                                       5100606978   06/21/19      $     2,911.98
140                                                                                                       5100609006   06/26/19      $     2,911.98
141                                                                                                       5100609007   06/26/19      $     2,911.98
142                                                                                                       5100609008   06/26/19      $     2,911.98
143                                                                                                       5100609009   06/26/19      $     2,911.98
144                                                                                                       5100609010   06/26/19      $     2,911.98
145                                                                                                       5100609011   06/26/19      $     2,911.98
146                                                                                                       5100609012   06/26/19      $     2,911.98
147                                                                                                       5100609013   06/26/19      $     2,911.98
148                                                                                                       5100609014   06/26/19      $     9,514.71
149                                                                                                       1900042661   07/02/19      $     2,475.00
150                                                                                                                                  $ 200,072.73
151
152 CANADIAN NATIONAL RAILWAY                    07/24/19     2000096087       Wire        $ 281,829.61   5100609038   06/23/19     $    11,253.42
153                                                                                                       5100609039   06/23/19     $    11,253.42
154                                                                                                       5100609040   06/23/19     $    11,253.42
155                                                                                                       5100609041   06/23/19     $    11,253.42
156                                                                                                       5100609042   06/25/19     $    11,253.42
157                                                                                                       5100609043   06/25/19     $     9,514.71
158                                                                                                       5100609030   06/26/19     $    11,775.22
159                                                                                                       5100609032   06/26/19     $     8,404.01
160                                                                                                       5100609015   06/27/19     $     2,911.98
161                                                                                                       5100609017   06/27/19     $     2,911.98
162                                                                                                       5100609018   06/27/19     $     2,911.98
163                                                                                                       5100609019   06/27/19     $     8,404.01
164                                                                                                       5100609020   06/27/19     $     7,629.26
165                                                                                                       5100609021   06/27/19     $     2,911.98
166                                                                                                       5100609022   06/27/19     $     2,911.98
167                                                                                                       5100609024   06/27/19     $     2,911.98
168                                                                                                       5100609026   06/27/19     $     2,911.98
169                                                                                                       5100609027   06/27/19     $     2,911.98
170                                                                                                       5100609028   06/27/19     $     2,911.98
171                                                                                                       5100609029   06/27/19     $     2,911.98
172                                                                                                       5100609044   06/29/19     $     2,911.98
173                                                                                                       5100609045   06/29/19     $     2,911.98
174                                                                                                       5100609046   06/29/19     $     2,911.98
175                                                                                                       5100609047   06/29/19     $     2,911.98
176                                                                                                       5100609048   06/29/19     $     2,911.98
177                                                                                                       5100609049   06/29/19     $     2,911.98
178                                                                                                       5100609051   06/29/19     $     2,911.98
179                                                                                                       5100609052   06/29/19     $     2,911.98
180                                                                                                       5100609053   06/29/19     $     2,911.98
181                                                                                                       5100609054   06/29/19     $     2,911.98
182                                                                                                       5100609055   06/29/19     $     2,911.98
183                                                                                                       5100609057   06/29/19     $     2,911.98
184                                                                                                       5100609058   06/29/19     $     2,911.98
185                                                                                                       5100609791   06/29/19     $     2,911.98
186                                                                                                       5100609061   06/30/19     $    11,084.61
187                                                                                                       5100609062   06/30/19     $    11,397.14
188                                                                                                       5100609063   06/30/19     $    11,084.61
189                                                                                                       5100609064   07/01/19     $     8,404.01
190                                                                                                       1900042659   07/02/19     $       390.00
191                                                                                                       1900042660   07/02/19     $       780.00
192                                                                                                       5100609909   07/04/19     $     7,960.70
193                                                                                                       5100609912   07/04/19     $     6,104.99
194                                                                                                       5100609911   07/05/19     $    11,703.79
195                                                                                                       5100609880   07/06/19     $     2,911.98
196                                                                                                       5100609899   07/08/19     $     1,121.22
197                                                                                                       5100609886   07/09/19     $     1,121.22
198                                                                                                       5100609887   07/09/19     $     1,121.22
199                                                                                                       5100609889   07/09/19     $     1,121.22
200                                                                                                       5100609890   07/09/19     $     1,121.22
201                                                                                                       5100609891   07/09/19     $     1,121.22
202                                                                                                       5100609892   07/09/19     $     1,121.22
203                                                                                                       5100609893   07/09/19     $     1,121.22
                         Case 21-50205-KBO                     Doc 1-2         Filed 03/02/21             Page 5 of 8


                       A                             B            C             D               E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                Check                        Transfer      Invoice                     Associated
              Vendor Name                     Transfer Date                Transfer Type                             Invoice Date
 5                                                             Number                        Amount       Number                    Invoice Amount
204                                                                                                       5100609894   07/09/19      $     1,121.22
205                                                                                                       5100609895   07/09/19      $     1,121.22
206                                                                                                       5100609896   07/09/19      $     1,121.22
207                                                                                                       5100609897   07/09/19      $     1,121.22
208                                                                                                       5100609898   07/09/19      $     1,121.22
209                                                                                                       5100609900   07/09/19      $     1,121.22
210                                                                                                       5100609901   07/09/19      $     1,121.22
211                                                                                                       5100609903   07/09/19      $     1,121.22
212                                                                                                       5100609904   07/09/19      $     1,121.22
213                                                                                                       5100609905   07/09/19      $     1,121.22
214                                                                                                       5100609907   07/10/19      $    11,839.00
215                                                                                                       5100610265   07/12/19      $     6,104.99
216                                                                                                                                  $ 281,829.61
217
218 CANADIAN NATIONAL RAILWAY                    08/02/19     2000096201       Wire        $ 170,125.45   1900042709   03/29/19     $     2,893.77
219                                                                                                       1900042710   03/29/19     $     2,893.77
220                                                                                                       1900042711   03/29/19     $     2,893.77
221                                                                                                       1900042712   03/29/19     $     2,893.77
222                                                                                                       1900042713   03/29/19     $     2,893.77
223                                                                                                       1900042714   03/29/19     $     2,893.77
224                                                                                                       1900042715   03/29/19     $     2,893.77
225                                                                                                       1900042716   03/29/19     $     2,893.77
226                                                                                                       1900042717   03/29/19     $     2,893.77
227                                                                                                       1900042718   03/29/19     $     2,893.77
228                                                                                                       1900042719   03/29/19     $     2,893.77
229                                                                                                       1900042720   03/29/19     $     2,893.77
230                                                                                                       5100610673   03/29/19     $     5,840.30
231                                                                                                       5100613548   06/25/19     $     5,852.54
232                                                                                                       5100613547   06/27/19     $     5,852.54
233                                                                                                       1900042746   07/10/19     $       130.00
234                                                                                                       1900042747   07/10/19     $     5,700.00
235                                                                                                       1900042745   07/11/19     $     4,810.00
236                                                                                                       5100610229   07/13/19     $     9,902.34
237                                                                                                       5100610230   07/13/19     $     8,698.79
238                                                                                                       5100610231   07/16/19     $     1,121.22
239                                                                                                       5100610232   07/16/19     $     1,121.22
240                                                                                                       5100610233   07/16/19     $     1,121.22
241                                                                                                       5100610234   07/16/19     $     1,121.22
242                                                                                                       5100610235   07/16/19     $     1,121.22
243                                                                                                       5100610238   07/16/19     $     1,121.22
244                                                                                                       5100610240   07/16/19     $     1,121.22
245                                                                                                       5100610242   07/16/19     $     1,121.22
246                                                                                                       5100610245   07/16/19     $     1,121.22
247                                                                                                       5100610246   07/16/19     $     1,121.22
248                                                                                                       5100610247   07/16/19     $     1,121.22
249                                                                                                       5100610248   07/16/19     $     1,121.22
250                                                                                                       5100610249   07/16/19     $     1,121.22
251                                                                                                       5100610251   07/16/19     $     1,121.22
252                                                                                                       5100610252   07/16/19     $     1,121.22
253                                                                                                       5100610253   07/16/19     $     1,121.22
254                                                                                                       5100610255   07/16/19     $     1,121.22
255                                                                                                       5100610903   07/18/19     $    11,703.79
256                                                                                                       5100610904   07/18/19     $     6,104.99
257                                                                                                       5100610908   07/18/19     $     9,902.34
258                                                                                                       5100610909   07/18/19     $     7,960.70
259                                                                                                       5100611176   07/19/19     $    11,839.00
260                                                                                                       5100611177   07/19/19     $     7,960.70
261                                                                                                       5100611399   07/20/19     $     1,121.22
262                                                                                                       5100611400   07/20/19     $     1,121.22
263                                                                                                       5100611406   07/20/19     $    11,839.00
264                                                                                                                                 $   170,125.45
265
266 CANADIAN NATIONAL RAILWAY                    08/09/19     2000096464       Wire        $ 106,258.72   5100611401   07/20/19     $     1,121.22
267                                                                                                       5100611402   07/20/19     $     1,121.22
268                                                                                                       5100611403   07/20/19     $     1,121.22
269                                                                                                       5100611404   07/20/19     $     1,121.22
                         Case 21-50205-KBO                     Doc 1-2         Filed 03/02/21             Page 6 of 8


                       A                             B            C             D               E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                Check                        Transfer      Invoice                     Associated
              Vendor Name                     Transfer Date                Transfer Type                             Invoice Date
 5                                                             Number                        Amount       Number                    Invoice Amount
270                                                                                                       5100611410   07/20/19      $     1,121.22
271                                                                                                       5100611411   07/20/19      $     1,121.22
272                                                                                                       1900042791   07/21/19      $       260.00
273                                                                                                       5100611413   07/21/19      $     8,698.79
274                                                                                                       5100611416   07/21/19      $    11,703.79
275                                                                                                       5100611419   07/21/19      $    11,839.00
276                                                                                                       5100612744   07/24/19      $     7,043.92
277                                                                                                       5100612977   07/25/19      $     6,104.99
278                                                                                                       5100613258   07/25/19      $    12,246.73
279                                                                                                       5100613259   07/26/19      $     8,698.79
280                                                                                                       5100613260   07/26/19      $     9,403.95
281                                                                                                       5100613261   07/26/19      $     9,403.95
282                                                                                                       5100613262   07/26/19      $     9,403.95
283                                                                                                       1900042916   07/27/19      $     4,723.54
284                                                                                                                                  $ 106,258.72
285
286 CANADIAN NATIONAL RAILWAY                    08/16/19     2000096622       Wire        $ 113,438.14   5100613685   07/27/19     $     9,403.95
287                                                                                                       5100613687   07/27/19     $     9,826.32
288                                                                                                       5100613689   07/27/19     $     9,902.34
289                                                                                                       5100613684   07/28/19     $     8,698.79
290                                                                                                       1900042923   07/30/19     $       260.00
291                                                                                                       5100614055   07/30/19     $     6,104.99
292                                                                                                       5100614568   08/01/19     $     1,121.22
293                                                                                                       5100614569   08/01/19     $     1,121.22
294                                                                                                       5100614570   08/01/19     $     1,121.22
295                                                                                                       5100614571   08/01/19     $     1,121.22
296                                                                                                       5100614572   08/01/19     $     1,121.22
297                                                                                                       5100614573   08/01/19     $     1,121.22
298                                                                                                       5100614574   08/01/19     $     1,121.22
299                                                                                                       5100614575   08/01/19     $     1,121.22
300                                                                                                       5100614578   08/01/19     $     1,121.22
301                                                                                                       5100614579   08/01/19     $     1,121.22
302                                                                                                       5100614580   08/01/19     $     1,121.22
303                                                                                                       5100614582   08/01/19     $     1,121.22
304                                                                                                       5100614583   08/01/19     $     1,121.22
305                                                                                                       5100614585   08/01/19     $     1,121.22
306                                                                                                       5100614587   08/01/19     $     1,121.22
307                                                                                                       5100614588   08/01/19     $     1,121.22
308                                                                                                       5100614589   08/01/19     $     1,121.22
309                                                                                                       5100614591   08/01/19     $     1,121.22
310                                                                                                       5100614594   08/01/19     $     1,121.22
311                                                                                                       5100614595   08/01/19     $     9,902.34
312                                                                                                       5100614619   08/02/19     $     1,121.22
313                                                                                                       5100614624   08/02/19     $     1,121.22
314                                                                                                       5100614625   08/02/19     $     7,947.83
315                                                                                                       5100614626   08/02/19     $     1,121.22
316                                                                                                       5100614627   08/02/19     $     1,121.22
317                                                                                                       5100614628   08/02/19     $     1,121.22
318                                                                                                       5100614630   08/02/19     $     1,121.22
319                                                                                                       5100614631   08/02/19     $     1,121.22
320                                                                                                       5100614632   08/02/19     $     1,121.22
321                                                                                                       5100614634   08/02/19     $     1,121.22
322                                                                                                       5100615154   08/03/19     $     8,685.22
323                                                                                                       5100616309   08/07/19     $     1,121.22
324                                                                                                       5100616310   08/07/19     $     1,121.22
325                                                                                                       5100616312   08/07/19     $     1,121.22
326                                                                                                       5100616316   08/07/19     $     1,121.22
327                                                                                                       5100616317   08/07/19     $     1,121.22
328                                                                                                       5100616318   08/07/19     $     1,121.22
329                                                                                                       5100616320   08/07/19     $     1,121.22
330                                                                                                       5100616321   08/07/19     $     1,121.22
331                                                                                                       5100616322   08/07/19     $     1,121.22
332                                                                                                       5100616324   08/07/19     $     1,121.22
333                                                                                                       1900043033   08/08/19     $       100.00
334                                                                                                                                 $   113,438.14
335
                         Case 21-50205-KBO                     Doc 1-2        Filed 03/02/21          Page 7 of 8


                       A                             B            C            D            E            F            G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                                 Check                   Transfer      Invoice                     Associated
              Vendor Name                     Transfer Date              Transfer Type                           Invoice Date
 5                                                              Number                   Amount       Number                    Invoice Amount
336 CANADIAN NATIONAL RAILWAY                    09/11/19     2000096871     Wire      $ 223,004.01   1900043096   08/07/19      $       780.00
337                                                                                                   1900043097   08/07/19      $     1,500.00
338                                                                                                   5100616290   08/09/19      $     9,871.08
339                                                                                                   5100616275   08/10/19      $     8,685.22
340                                                                                                   5100616277   08/10/19      $     9,871.08
341                                                                                                   5100616279   08/10/19      $    11,815.27
342                                                                                                   1900043098   08/11/19      $     1,430.00
343                                                                                                   5100616552   08/13/19      $     6,100.10
344                                                                                                   1900043129   08/14/19      $     3,134.23
345                                                                                                   1900043340   08/14/19      $    10,176.00
346                                                                                                   5100617020   08/14/19      $     6,100.10
347                                                                                                   5100617021   08/15/19      $     1,120.86
348                                                                                                   5100617051   08/15/19      $     1,120.86
349                                                                                                   5100617052   08/15/19      $     1,120.86
350                                                                                                   5100617053   08/15/19      $     1,120.86
351                                                                                                   5100617056   08/15/19      $     1,120.86
352                                                                                                   5100617057   08/15/19      $     1,120.86
353                                                                                                   5100617058   08/15/19      $     1,120.86
354                                                                                                   5100617060   08/15/19      $     1,120.86
355                                                                                                   5100617062   08/15/19      $     1,120.86
356                                                                                                   5100617195   08/16/19      $     1,120.86
357                                                                                                   5100617196   08/16/19      $     9,387.12
358                                                                                                   5100617197   08/16/19      $     6,100.10
359                                                                                                   5100617198   08/16/19      $     9,871.08
360                                                                                                   5100617199   08/16/19      $    12,211.72
361                                                                                                   5100617200   08/16/19      $     1,120.86
362                                                                                                   1900043314   08/17/19      $     1,500.00
363                                                                                                   5100617527   08/17/19      $     9,387.12
364                                                                                                   5100617528   08/17/19      $     9,387.12
365                                                                                                   5100617529   08/18/19      $     5,941.86
366                                                                                                   5100617530   08/18/19      $     8,685.22
367                                                                                                   5100618233   08/21/19      $     9,871.08
368                                                                                                   5100618234   08/21/19      $    11,815.27
369                                                                                                   5100618235   08/21/19      $     5,941.86
370                                                                                                   5100618485   08/22/19      $     1,120.86
371                                                                                                   5100618486   08/22/19      $     1,120.86
372                                                                                                   5100618487   08/22/19      $     1,120.86
373                                                                                                   5100618489   08/22/19      $     1,120.86
374                                                                                                   5100618490   08/22/19      $     1,120.86
375                                                                                                   5100618492   08/22/19      $     1,120.86
376                                                                                                   5100618493   08/22/19      $     1,120.86
377                                                                                                   5100618494   08/22/19      $     1,120.86
378                                                                                                   5100618495   08/22/19      $     1,120.86
379                                                                                                   5100618496   08/22/19      $     1,120.86
380                                                                                                   5100618497   08/22/19      $     1,120.86
381                                                                                                   5100618498   08/22/19      $     1,120.86
382                                                                                                   5100618499   08/22/19      $     1,120.86
383                                                                                                   5100618500   08/22/19      $     1,120.86
384                                                                                                   5100618503   08/22/19      $     1,120.86
385                                                                                                   5100618505   08/22/19      $     1,120.86
386                                                                                                   5100618507   08/22/19      $    11,505.12
387                                                                                                   5100618508   08/22/19      $    11,673.04
388                                                                                                                              $ 223,004.01
389
390 CANADIAN NATIONAL RAILWAY                    09/16/19     2000096901     Wire      $ 160,429.11   5100618506   08/22/19     $     1,120.86
391                                                                                                   5100618509   08/22/19     $     1,120.86
392                                                                                                   5100618510   08/22/19     $     1,120.86
393                                                                                                   5100619174   08/22/19     $     9,871.08
394                                                                                                   5100619179   08/23/19     $    11,815.27
395                                                                                                   5100619181   08/24/19     $    11,673.04
396                                                                                                   5100619183   08/24/19     $    11,673.04
397                                                                                                   5100619187   08/26/19     $     8,685.22
398                                                                                                   5100619309   08/26/19     $     4,886.57
399                                                                                                   5100619193   08/27/19     $     6,100.10
400                                                                                                   1900043315   08/28/19     $        75.00
401                                                                                                   1900043316   08/28/19     $    11,775.00
                          Case 21-50205-KBO                    Doc 1-2      Filed 03/02/21              Page 8 of 8


                        A                             B          C           D                E            F            G               H
 1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
 2 Preference Period Transfers
 3
 4
                                                                Check                     Transfer       Invoice                     Associated
                   Vendor Name                 Transfer Date            Transfer Type                              Invoice Date
 5                                                             Number                     Amount        Number                    Invoice Amount
402                                                                                                     5100619312   08/28/19      $     4,886.57
403                                                                                                     5100619455   08/29/19      $     9,871.08
404                                                                                                     5100619456   08/29/19      $     1,120.86
405                                                                                                     5100619457   08/29/19      $     1,120.86
406                                                                                                     5100619458   08/29/19      $     1,120.86
407                                                                                                     5100619459   08/29/19      $     1,120.86
408                                                                                                     5100619603   08/30/19      $     1,120.86
409                                                                                                     5100619604   08/30/19      $     1,120.86
410                                                                                                     5100619605   08/30/19      $     1,120.86
411                                                                                                     5100619606   08/30/19      $     6,100.10
412                                                                                                     5100619608   08/30/19      $     1,120.86
413                                                                                                     5100619609   08/30/19      $     1,120.86
414                                                                                                     5100619611   08/30/19      $     1,120.86
415                                                                                                     5100619615   08/30/19      $     1,120.86
416                                                                                                     5100619617   08/30/19      $     1,120.86
417                                                                                                     5100619618   08/30/19      $     1,120.86
418                                                                                                     5100619619   08/30/19      $     1,120.86
419                                                                                                     5100620042   08/31/19      $    12,211.72
420                                                                                                     1900043367   09/01/19      $     2,625.00
421                                                                                                     5100620038   09/01/19      $     9,871.08
422                                                                                                     5100620326   09/05/19      $     1,120.86
423                                                                                                     5100620327   09/05/19      $     1,120.86
424                                                                                                     5100620328   09/05/19      $     1,120.86
425                                                                                                     5100620329   09/05/19      $     1,120.86
426                                                                                                     5100620330   09/05/19      $     1,120.86
427                                                                                                     5100620331   09/05/19      $     1,120.86
428                                                                                                     5100620332   09/05/19      $     1,120.86
429                                                                                                     5100620333   09/05/19      $     1,120.86
430                                                                                                     5100620335   09/05/19      $     1,120.86
431                                                                                                     5100620336   09/05/19      $     1,120.86
432                                                                                                     5100620337   09/05/19      $     1,120.86
433                                                                                                     5100620338   09/05/19      $     1,120.86
434                                                                                                     5100620339   09/05/19      $     1,120.86
435                                                                                                     5100620340   09/05/19      $     1,120.86
436                                                                                                     5100620344   09/05/19      $     1,120.86
437                                                                                                     5100620345   09/05/19      $     1,120.86
438                                                                                                     5100620346   09/05/19      $     1,120.86
439                                                                                                     1900043387   09/08/19      $       200.00
440                                                                                                                                $ 160,429.11
441
442                                                                                     $1,622,794.23                             $ 1,622,794.23
